DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 8/11/2022, with respect to the rejection(s) of claim(s) 1-5, 10-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang (US 20180287935 A1) hereinafter Wang II.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable Wang (US 20180287934 A1) in view of Shepherd (US 20150131660 A1) and further in view of Wang (US 20180287935 A1) hereinafter Wang II.
Regarding Claim 1, 11
Wang teaches:

A packet forwarding method comprising: receiving a bit indexed explicit replication (BIER) packet sent by a source apparatus (¶42 BIER-enabled nodes 106, 108, 110, 114, 116 and 118 BIER-enabled nodes are configured to forward packets using BIER, ¶51 BIER-enabled node 114 (an egress router) signals to BIER-enabled node 106 (an ingress router) that BIER-enabled node 114 is interested in receiving packets associated with a given multicast group or flow, ¶34 BIER-enabled node (and ingress router) 106 is configured to receive a multicast data packet), 

wherein a packet header of the BIER packet carries a set identifier (SI) (¶130 BIER embodiment, set ID in the intervening header, ¶131 accessing an entry corresponding to the set ID carried by the message, ¶151 accessing an entry in a BIER forwarding table corresponding to a bit position of an intended destination node for the message) and 

a bit forwarding router identity (BFR-ID) (¶42 A BIER-enabled node may also be referred to as a “bit-forwarding router” (BFR) herein ¶43 Each BIER-enabled node is assigned a unique identifier or routable address known as a router identifier (RID), The RID may also be referred to as a “BFR-Prefix” herein, RID can be implemented as, for example, an internet protocol (IP) address, prefix, ¶44), 


forwarding the BIER packet to a destination apparatus according to the (SI) carried by a packet header of the BIER packet (¶130 BIER egress nodes are assigned set identifiers as well as bit positions, the forwarding method would also include accessing a set ID in the intervening header, (¶78 Upon receiving an incoming multicast message, an encapsulation engine at node A determines the group identifier (SI indicates a cluster) from a header of the message, and accesses group membership table 306 to determine the tree ID and message bit array (MBA) to be attached to the message.  BIER forwarding, various types of encapsulation may be used to attach information such as a message bit array, set identifier, or tree ID to a message), 


Wang does not teach:

the SI indicates a cluster in which a destination apparatus resides, the BFR-ID is determined according to the SI and length of a bit string in the packet header 

and indicates a location of the destination apparatus in the cluster , and destination apparatuses in different clusters have different BFR- IDs; and

wherein in a case where an apparatus who has received the BIER packet does not have a function of forwarding the BIER packet according to the SI, the method further comprises: forwarding the BIER packet to an apparatus for forwarding  between Leaves which is not present in the cluster, and forwarding, by the apparatus for forwarding between leaves which is not present in the cluster, the BIER packet to the destination apparatus according to o BIER SI forwarding table stored in the apparatus for forwarding between Leaves which is not present in the cluster.


Shepherd teaches:

the SI indicates a cluster in which a destination apparatus resides (¶66 set identifiers may be assigned with respect to a sub-domain (cluster) rather than the entire BIER domain, each set identifier value is associated with a respective set of multiple possible destination nodes for the message; and the first forwarding table entry further comprises a set identifier value matching that of the set identifier field), 

the BFR-ID is determined according to the SI and length of a bit string in the packet header (¶43  A virtual bit position may also be referred to as a BFR-ID,  a set identifier and bit position to be assigned dynamically within the network depending on the bit array length in use, virtual bit positions and set identifiers may be assigned with respect to a sub-domain
 

and indicates a location of the destination apparatus in the cluster (¶46 value of the bit at a bit position in a packet bit array indicates whether the corresponding destination node is an intended destination, ¶90 a packet bit array and set identifier are written to the destination address field of an IPv6 header) , and 

destination apparatuses in different clusters have different BFR- IDs (¶66 A router belonging to more than one sub-domain may in some embodiments be assigned different virtual bit positions (or BFR-IDs) for the respective different sub-domains; and


Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in light of Shepherd in order to provide a multicast forwarding through bit indexed explicit replication (BIER), by receiving at a node in a network a multicast message comprising a message header and a message payload. The message header comprises an incoming message bit array and a size value representing a length of the incoming message bit array, and the node comprises a bit-indexed forwarding table comprising one or more forwarding table entries (Shepherd ¶26).

Wang-Shepherd does not teach:


wherein in a case where an apparatus who has received the BIER packet does not have a function of forwarding the BIER packet according to the SI, the method further comprises: forwarding the BIER packet to an apparatus for forwarding  between Leaves which is not present in the cluster, and forwarding, by the apparatus for forwarding between leaves which is not present in the cluster, the BIER packet to the destination apparatus according to o BIER SI forwarding table stored in the apparatus for forwarding between Leaves which is not present in the cluster.


Wang II teaches:


wherein in a case where an apparatus who has received the BIER packet does not have a function of forwarding the BIER packet according to the SI, the method further comprises: forwarding the BIER packet to an apparatus for forwarding  between Leaves which is not present in the cluster, and forwarding, by the apparatus for forwarding between leaves which is not present in the cluster, the BIER packet to the destination apparatus according to a BIER SI forwarding table stored in the apparatus for forwarding between Leaves which is not present in the cluster (¶130 FIG. 14A is a diagram illustrating BIER forwarding of IP-encapsulated messages through a portion of a network having a non-BIER-enabled node, ¶45 An egress router is a BIER-enabled node that is the last BIER-enabled node on a path between a source and a receiver. As such, an egress router (Leaves which is not present in the cluster) is a destination node when forwarding using BIER. The egress router may be a provider edge node that is coupled to the receiver either directly or indirectly (e.g., through a non-BIER-enabled customer edge node). A BIER-enabled egress router may also be referred to as a “bit-forwarding egress router” (BFER) herein. 

¶71 enabled to forward non-BIER-Tr packets, using different forwarding tables. 

¶140 FIG. 17 represents one example of a way to populate a forwarding table that can account for non-BIER enabled nodes in a BIER network (an apparatus who has received the BIER packet does not have a function of forwarding the BIER packet according to the SI because it is an non-BIER enable node)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Shepherd in light of WangII in order to provide a networks having both BIER-enabled and non-BIER enabled nodes (Wang II ¶49).

Regarding Claim 10
Wang teaches:
A non-transitory computer readable storage medium storing programs which cause, when executed by a processor, the processor to perform the packet forwarding method according to claim 1 (¶161 Processor 2114 generally represents any type or form of processing unit capable of processing data or interpreting and executing instructions.  In certain embodiments, processor 2114 may receive instructions from a software application or module.  These instructions may cause processor 2114 to perform the functions of one or more of the embodiments described and/or illustrated herein ¶146)

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable Wang-Shepherd-Wang II as applied to claim 11 above, and further in view of Allan (US 20200245206 A1).

Regarding Claim 12
Wang-Shepherd-Wang II teaches:

The packet forwarding apparatus according to claim 11.

Wang teaches:

wherein the destination apparatus comprises: a converge apparatus and an access apparatus (¶41 the encapsulated packet 1100 includes a payload 1102, inner IP header 1104, intervening header 1106, transport header 1108, and outer IP header 1110, inner IP header 1104 is not used in forwarding the encapsulated packet through a BIER or BIER-Tr domain, Inner IP header 1104 includes IP source address field 1112 (a converge apparatus)and IP destination address field 1114 of the original IP packet (access apparatus).

Wang-Shepherd-Wang II does not teach:

The packet forwarding apparatus according to claim 11, wherein when the computer programs executed by the processor, the computer programs cause the processor to: cluster converge apparatuses and access apparatuses of a data center, and allocate a SI to each cluster.
Allan teaches:

The packet forwarding apparatus according to claim 11, wherein when the computer programs executed by the processor, the computer programs cause the processor to: cluster converge apparatuses and access apparatuses of a data center, and allocate a SI to each cluster (¶5 receiving data traffic to broadcast to a multicast group, querying a locator identifier separation protocol (LISP) mapping system to get a list of routing locators (RLOCS) (SI indicates a cluster) for members of the multicast group, constructing a bit indexed explicit replication (BIER) bitmap of the RLOCs, and forwarding data traffic for the multicast group using the BIER bitmap ¶58, ¶35 BFR identifier (BFR-id) that is unique within the BIER domain, When a multicast data packet enters the BIER domain, a BFIR determines the set of destination BFERs to which the packet needs to be delivered), 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Shepherd-Wang II in light of Allan in order to provide a network device functioning as an ingress tunnel router to facilitate multicast traffic forwarding and mobility in a network with mobile devices (Allan ¶5).


Regarding Claim 13
Wang-Shepherd-Wang II -Allan teaches:

The packet forwarding apparatus according to claim 12

Allan teaches:

The packet forwarding apparatus according to claim 12, wherein the BFR-ID value is determined according to at least one of the following ways: 

receiving commands issued from a controller of the data center through a specified data model; 

receiving commands issued from the controller through a path computation unit extension (PCE) protocol; 

receiving commands issued from the controller through a border gateway protocol (BGP) extension (¶108 control communication and configuration module(s) 1032A-R of the ND control plane 1024 typically include a reachability and forwarding information module to implement one or more routing protocols (e.g., an exterior gateway protocol such as Border Gateway Protocol (BGP)); 

receiving commands issued from the controller through a border gateway protocol-path state extension; and 

receiving commands issued from the controller through an Openflow protocol extension.
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Shepherd-Wang II in light of Allan in order to provide a network device functioning as an ingress tunnel router to facilitate multicast traffic forwarding and mobility in a network with mobile devices (Allan ¶5).


Regarding Claim 14
Wang-Shepherd-Wang II -Allan teaches:

The packet forwarding apparatus according to claim 11

Allan teaches:
The packet forwarding apparatus according to claim 11, wherein when the computer programs executed by the processor, the computer programs cause the processor to: forward the BIER packet to the destination apparatus according to at least the SI of the cluster in which the destination apparatus resides, a virtual network identity, and BFR-ID (¶5 receiving data traffic to broadcast to a multicast group, querying a locator identifier separation protocol (LISP) mapping system to get a list of routing locators (RLOCS) (SI indicates a cluster) for members of the multicast group, constructing a bit indexed explicit replication (BIER) bitmap of the RLOCs, and forwarding data traffic for the multicast group using the BIER bitmap ¶58, ¶35 BFR identifier (BFR-id) that is unique within the BIER domain (virtual network identity), When a multicast data packet enters the BIER domain, a BFIR determines the set of destination BFERs to which the packet needs to be delivered (SI of the cluster in which the destination apparatus resides)); and



Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Shepherd-Wang II in light of Allan in order to provide a network device functioning as an ingress tunnel router to facilitate multicast traffic forwarding and mobility in a network with mobile devices (Allan ¶5).

Regarding Claim 15
Wang-Shepherd-Wang II -Allan teaches:

The packet forwarding apparatus according to claim 11

Allan teaches:

The packet forwarding apparatus according to claim 11, wherein a capability that the apparatus for forwarding between Leaves in a data center supports forwarding according to the SI (¶5 receiving data traffic to broadcast to a multicast group, querying a locator identifier separation protocol (LISP) mapping system to get a list of routing locators (RLOCS) (forwarding according to the SI) for members of the multicast group, constructing a bit indexed explicit replication (BIER) bitmap of the RLOCs, and forwarding data traffic for the multicast group using the BIER bitmap) or 

a capability that a converge apparatus in the data center supports forwarding according to the SI is reported to a controller.


Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Shepherd-Wang II in light of Allan in order to provide a network device functioning as an ingress tunnel router to facilitate multicast traffic forwarding and mobility in a network with mobile devices (Allan ¶5).






Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang-Shepherd-Wang II as applied to claim 1 above, and further in view of Wijnands (US 20180131532 A1).

Regarding Claim 2

Wang-Shepherd-Wang II teaches:

The method according to claim 1

Wang teaches:

wherein the destination apparatus comprises: a converge apparatus and an access apparatus (¶41 the encapsulated packet 1100 includes a payload 1102, inner IP header 1104, intervening header 1106, transport header 1108, and outer IP header 1110, inner IP header 1104 is not used in forwarding the encapsulated packet through a BIER or BIER-Tr domain, Inner IP header 1104 includes IP source address field 1112 (a converge apparatus)and IP destination address field 1114 of the original IP packet (access apparatus))

Wang-Shepherd-Wang II does not teach:

The method according to claim 1, wherein before the step of receiving the BIER packet sent by the source apparatus, the method further comprises: clustering converge apparatuses and access apparatuses of a data center, and allocating a SI to each cluster; 

Wijnands teaches:

The method according to claim 1, wherein before the step of receiving the BIER packet sent by the source apparatus, the method further comprises: clustering converge apparatuses and access apparatuses of a data center, and allocating a SI to each cluster (¶60 fig. 2 fig 5 ¶56 one bit array for each set identifier ¶57 subdivide (clustering) a BIER network into multiple areas, each area can include as many receivers (converge apparatuses and access apparatuses of a data center) as can be addressed using the number of bit positions available in the network's bit array, BIER bit array allocated for each area); and 

determining BFR-ID value of each destination apparatus according to the allocated SI (¶37 BIER-enabled node is assigned a unique identifier or routable address known as a router identifier (RID) ¶30 bit position 
represents a first group of destination nodes in an area of the 
communications network ¶33 receiver information is encoded in the packet, ¶41 BIER-enabled node in the BIER network uses the BPs (indication set identifier according to the bit array) and router identifiers (RIDs) (BFR-ID) of the other BIER-enabled nodes to generate one or more bit indexed routing tables (BIRTs) and bit indexed forwarding tables (BIFTs))
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Shepherd-Wang II in light of Wijnands in order to provide a multicast that is a bandwidth-conserving technology which allows delivery of data to multiple receivers while avoiding transmission of multiple copies of the same message over the same network link (Wijnands ¶4).

Regarding Claim 3
Wang-Shepherd-Wang II -Wijnands teaches:

The method according to claim 2.

Wijnands teaches:

The method according to claim 2, wherein the BFR-ID value is determined according to at least one of the following ways: receiving commands issued from a controller of the data center through a specified data model; receiving commands issued from the controller through a path computation unit extension (PCE) protocol; receiving commands issued from the controller through a border gateway protocol (BGP) extension; receiving commands issued from the controller through a border gateway protocol- path state extension; and receiving commands issued from the controller through an Openflow protocol extension (¶43 ISIS and/or OSPF protocols can be modified to assist in distributing BP-to-router ID mappings (issued commands) through the BIER network using link state updates, router identifiers, which are used in building network topology and forwarding tables, ¶46) 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Shepherd-Wang II in light of Wijnands in order to provide a multicast that is a bandwidth-conserving technology which allows delivery of data to multiple receivers while avoiding transmission of multiple copies of the same message over the same network link (Wijnands ¶4).

Regarding Claim 4

Wang-Shepherd-Wang II -Wijnands teaches:

The method according to claim 1.

Wijnands teaches:

The method according to claim 1, further comprising: forwarding the BIER packet to the destination apparatus according to at least the SI of the cluster in which the destination apparatus resides, a virtual network identity, and BFR-ID (¶33 In BIER forwarding, receiver information (destination apparatus) is encoded in the packet. ¶41 BIER-enabled node in the BIER network uses the BPs and router identifiers (RIDs) (BFR-ID) of the other BIER-enabled nodes to generate one or more bit indexed routing tables (BIRTs) and bit indexed forwarding tables (BIFTs) ¶70 fig. 3C router  (destination apparatus), Neighbor G, H (virtual network identity) ¶76 forwarding and routing tables, )
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Shepherd-Wang II in light of Wijnands in order to provide a multicast that is a bandwidth-conserving technology which allows delivery of data to multiple receivers while avoiding transmission of multiple copies of the same message over the same network link (Wijnands ¶4).

Regarding Claim 5, 
Wang-Shepherd-Wang II -Wijnands teaches:

The method according to claim 1.

Wijnands teaches:

The method according to claim 1, wherein a capability that an apparatus for forwarding between Leaves in a data center supports forwarding according to the SI or a capability that a converge apparatus in the data center supports forwarding according to the SI is reported to a controller (¶87 assignment of bit positions to groups of satellite-area egress routers is communicated by a network controller, the mapping between the bit positions and groups of egress nodes is maintained at a network controller, and the controller supplies information to egress node A to use in applying message bit 
arrays).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Shepherd-Wang II in light of Wijnands in order to provide a multicast that is a bandwidth-conserving technology which allows delivery of data to multiple receivers while avoiding transmission of multiple copies of the same message over the same network link (Wijnands ¶4).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445